              .
 \
«•   l    ~   .,,,,,


     AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                   Page I of I   '3
                                                 UNITED STATES DISTRICT COURT
                                                           SOUTHERN DISTRICT OF CALIFORNIA

                            United States of America                                                  JUDGMENT IN A CRIMINAL CASE
                                       v.                                                             (For Offenses Committed On or After November 1, 1987)


                             Alejandro Casas-Rosales                                                  Case Number: 3:19-mj-22037

                                                                                                    Jesus Mosgueda
                                                                                                    Defendant's Attorney


     REGISTRATION NO. 75129298

     THE DEFENDANT:
      lZI pleaded guilty to count(s) 1 of Complaint       ~~~__:__~~~~~~~~~~~~~~~~~~~~~~~




         D was found guilty to count(s)
           after a plea of not guilty.
           Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

     Title & Section                            Nature of Offense                                                                       Count Number(s)
     8:1325                                     ILLEGAL ENTRY (Misdemeanor)                                                             1

         D The defendant has been found not guilty on count(s)                               ~~~~~~~~~~~~~~~~~~~




         D Count(s)                                                                                    dismissed on the motion of the United States.

                                                     IMPRISONMENT
                The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
         imprisoned for a term of:

                                           ~ TIME SERVED                                       D                                           days

         lZI       Assessment: $10 WAIVED lZI Fine: WAIVED
         lZI       Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
         the       defendant's possession at the time of arrest upon their deportation or removal.
          D        Court recommends defendant be deported/removed with relative,                          charged in case


              IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
         of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
         imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
         United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                   dnesdav, May 22, 2019
                                                                         .•?, ~~} -t~Tl o·      Dake of Imposition of Sentence
                                                                  ~
                                                                   ,_,
                                                                   ,.<.:1               ~j
                                                                            .I.I'.~~""'"'
                                    --;-;,-<.   ~.6'""'
                                    <Lx
         Received              ./      (_)                         MAY 2 2 2019
                        DUSM                                                                    H        O'RABL'E ROBERT N. BLOCK
                                                            CLER!{, lU3. DISTRICT COURT
                                                                                                       ITED STATES MAGISTRATE JUDGE
                                                          SOUTH~RN DISTRICT OF CALIFOR
                                                          BY                                 DEPUTY

         Clerk's Office Copy                                                                                                                      3:19-mj-22037
